Citation Nr: 0003679	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  93-19 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a permanent and total disability 
evaluation for pension purposes.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in San Juan, Puerto Rico.  The Board, pursuant to a 
March 1996 Remand, requested that additional development of 
the evidence be developed.  Subsequently, the RO, in July 
1998, confirmed its previous denials of the claims currently 
on appeal.  

It is noted that the veteran is not currently represented on 
appeal by an accredited service organization, attorney or 
agent.  A motion for withdrawal of services as representative 
filed in November 1995, by the Vietnam Veterans of America, 
Inc., was granted by the Board in February 1996, pursuant to 
38 C.F.R. § 20.608(b)(2).

A hearing was held at the RO in March 1993.

The issue regarding entitlement to service connection for 
post-traumatic stress disorder (PTSD) will be addressed in 
the REMAND portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  The veteran was born in August 1948.  He has completed 
high school and was last employed in January 1984 in a 
maintenance capacity. 

3.  The veteran's primary disabilities are psychiatric 
disorders which have been variously diagnosed, to include 
depressive disorder with severe anxiety features, 
schizophrenia and a personality disorder.

4.  The veteran's psychiatric disabilities are reasonably 
shown to permanently preclude him from engaging in 
substantially gainful employment consistent with his age, 
education, and occupational history.


CONCLUSION OF LAW

The criteria for entitlement to a permanent and total 
disability for pension purposes have been met.  38 U.S.C.A. 
§§ 501, 1155, 1502, 1521, 5107 (West 1991); 38 C.F.R. 
§§ 3.340, 3.342, Part 4, 4.16, 4.17 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded pursuant 38 U.S.C.A. § 5107 (West 1991), that is he 
has submitted a plausible claim. See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  The Board is also satisfied that 
the statutory duty to assist the veteran in the development 
of evidence pertinent to his claim has been met. 

The law authorizes payment of pension to a veteran of a war 
who has more than 90 days of active wartime service and who 
is permanently and totally disabled. 38 U.S.C.A. §§ 1502, 
1521 (West 1991).  Permanent and total disability ratings for 
pension purposes are authorized for disabling conditions not 
the result of the veteran's own willful misconduct. 38 C.F.R. 
§ 3.342 (1999).  Total disability will be considered to exist 
where there is permanent impairment of mind or body, which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Permanence of 
total disability will be taken to exist when such impairment 
is reasonably certain to continue throughout the life of the 
veteran. 38 C.F.R. § 3.340.

Additionally, where the evidence of record establishes that 
an applicant for pension who is basically eligible fails to 
meet the disability requirements based on the percentage 
standards of the Rating Schedule but is found to be 
unemployable by reason of his or her disability or 
disabilities, age, occupational background, and other related 
factors, a permanent and total disability rating on an 
extraschedular basis may be approved. 38 C.F.R. § 
3.321(b)(2). The disability requirements are met if there is 
only one such disability, it must be ratable at 60 percent or 
more, and; if there are two or more disabilities, there must 
be at least one disability ratable at 40 percent or more, 
with a combined disability rating of at least 70 percent.  38 
C.F.R. §§ 4.15, 4.16, 4.17 (1999). 

Objective criteria to establish permanence of a disability 
are provided in 38 U.S.C.A. § 1502 (West 1991).  A finding of 
permanent and total disability is warranted where the person 
experiences any disability, which is sufficient to render it 
impossible for an average person to follow a substantially 
gainful occupation.  The "average person" standard is 
implemented by VA regulations, including 38 C.F.R. § 3.340(a) 
and 38 C.F.R. § 4.15 (1999), which also adds that the total 
rating is based primarily upon the average impairment in 
earning capacity, i.e., the economic or industrial handicap 
which must be overcome.  In addition, 38 U.S.C.A. 
§ 1502(a)(2) (West 1991) essentially provides that permanent 
and total disability may exist in any disorder determined by 
the VA Secretary to be of such a nature and extent as to 
justify that persons suffering therefrom are permanently and 
totally disabled.

The veteran's application for pension benefits was received 
in April 1991.  At that time he indicated that he was born in 
August 1948.  He reported that he last worked in 1984.  He 
had worked in maintenance for 12 years.  He stated that he 
had a 12th grade education.

A VA examination was conducted in November 1991.  At that 
time a history of alcohol abuse was reported.  He described 
from a depressive state with isolation and "cryfulness" to a 
fearful state, almost in panic and very anxious.  He was not 
delusional or hallucinating.  He was depressed and his effect 
was adequate to the emotional content.  He was oriented times 
three and his memory was preserved.  His insight and judgment 
were quite poor.   The diagnoses were substance abuse 
disorder, alcohol dependence, depression, and a personality 
disorder.  His level of functioning was described as poor.

A report of a private psychiatric examination was received in 
March 1993.  The diagnosis was schizophrenia, chronic 
undifferentiated type server, and PTSD.  The Global 
Assessment of Functioning (GAF) score was 42.  The physician 
commented that the veteran had complete social and industrial 
inadaptability.  He was unable to handle his funds.  The 
prognosis was poor.

A hearing was held at the RO in March 1993.  At that time the 
veteran testified describing his psychiatric symptoms.  
Testimony was also given by his spouse.

A VA medical examination was conducted in April 1993.  The 
diagnoses were history of a left elbow fracture in childhood 
with no sequelae and a scar, healed, on the left breast.

A VA psychiatric examination was conducted in April 1993.  At 
that time he stated that he last worked in February 1984.  
The examination showed that he was kin contact with reality.  
His responses were relevant and coherent.  .  There was no 
evidence of a psychosis.  He denied alcohol intake.  He was 
not delusional.  He was depressed but not suicidal.  He was 
oriented times three.  His memory was grossly preserved but 
not for specifics.  His judgment was fair and his insight 
very poor.  The diagnoses were substance abuse disorder, 
alcohol dependence, depression, and a personality disorder.  
His level of functioning was described as poor.

The veteran was treated at private facilities in 1994 and 
1995 for various complaints.  VA examinations were conducted 
in May 1995.  The medical diagnosis was no significant 
hypertension.  Following a psychiatric examination the 
diagnoses were depressive disorder with severe anxiety 
features, alcohol dependence in alleged remission, and 
dependent personality features.  The GAF was 50.

In a June 1995 RO rating decision, the RO assigned a 10 
percent evaluation for depressive disorder, not otherwise 
specified, with severe anxiety features under diagnostic 
codes 9405, 9400, and a noncompensable rating for service 
connected incision and ABCs left breast area.

Subsequently received were VA and private medical records 
showing treatment during 1984 primarily for his psychiatric 
illness.  Records from the Social Security Administration 
(SSA) disability show that the veteran was awarded the 
disability benefits effective in February 1984.  The primary 
diagnosis was undifferentiated schizophrenia with psychosis.  

A VA examination was conducted in August 1997.  At that time 
the veteran indicated that he last worked in 1984.  The 
veteran reported episodes of crying, and getting scared.  He 
stated that when he was very anxious he has diarrhea.  

The examination showed that he was in contact with reality.  
His answers were relevant and coherent.  There was no 
evidence of a psychosis.  He was not delusional.  He reported 
suddenly becoming scared for no specific reason.  Sometimes 
when he started to think about life in general he became very 
depressed and "cryful". He felt sad about his experiences in 
Vietnam.  He had bouts of anger and irritability at home, 
where he was bothered by the circumstances of his family.  
His affect was fairly adequate.  His mood was tense and 
apprehensive.  He was oriented times three.  His memory was 
selectively preserved.  His insight was fair and his judgment 
very poor.  The diagnoses were substance abuse disorder, 
chronic alcohol dependence, continuous, depression, and 
dependent personality.  His GAF was 50.   

In a June 1995 RO rating decision, the RO assigned a 10 
percent evaluation for depressive disorder, not otherwise 
specified, with severe anxiety features under diagnostic 
codes 9405, 9400, and a noncompensable rating for service 
connected incision and abscess left breast area.

The rating criteria of Diagnostic Code 9400 for generalized 
anxiety reaction and Diagnostic Code 9405 for dysthymic 
disorder in effect at the time of veteran initiated his claim 
provide that the disability will be rated under the criteria 
for psychoneurotic disorders.  These criteria provide that a 
10 percent rating is warranted where emotional tension or 
anxiety is productive of mild social and industrial 
impairment.  A 30 percent rating is warranted where the 
psychoneurotic symptoms produce reduction in initiative, 
flexibility, efficiency, and reliability to produce definite 
industrial impairment.  A 50 percent rating would be 
appropriate if the disorder is productive of considerable 
industrial impairment and a 70 percent rating is warranted if 
the disorder is productive of severe industrial impairment 
based on the veteran's ability to interact on both a social 
and industrial level, as confirmed by current clinical 
findings.  A 100 percent rating is appropriate when the 
attitudes of all contacts result in virtual isolation in the 
community, there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality, and the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Codes 9405, 9410 
(1996).

During the course of the appeal new rating criteria for 
rating psychiatric disabilities were promulgated and have 
been in effect since November 7, 1996.  The Board notes that 
the RO, in rating the veteran in September 1998, considered 
both the "old" and "new" criteria.  The Board points out 
that, pursuant to the holding of the Court in Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.

Under the revised criteria, a 10 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and the ability to perform occupational tasks 
only during periods of significant stress, or where the 
symptoms are controlled by continuous medication.  

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events). 

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

When there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships, a 70 percent rating is 
warranted.

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
the following: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

To summarize, the record shows that the veteran's psychiatric 
illness results in significant.  His primary symptoms are 
depression and anxiety.  He was awarded SSA disability 
benefits in 1984 for psychiatric problems.  Additionally, the 
VA examiner in 1991 indicated the veteran's level of 
functioning as poor.  A private psychiatric evaluation in May 
1993 showed a Global Assessment of Functioning Scale (GAF) 
score of 42.  The reports of VA examinations in May 1995 and 
August 1997 show a GAF score of 50.  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed.1994).  A GAF score of 41 to 50 
is defined as serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

Based on the current findings the Board finds that the 
veteran's psychiatric disorder results in impairment 
consistent with a 70 percent rating under both the old and 
revised rating criteria.  Furthermore, it is the Board's 
judgment that the veteran's psychiatric disorder is so 
debilitating as to prevent him from obtaining and maintaining 
gainful employment consistent with his age, education, and 
occupational; background.  Accordingly, entitlement to a 
permanent and total disability evaluation for pension 
purposes is warranted.


ORDER

Entitlement to a permanent and total disability evaluation 
for pension purposes is granted.


REMAND

Concerning the issue of service connection for PTSD, while 
the veteran's case was pending before the Board, additional 
development of the evidence was required.  Apparently in the 
process, the veteran's service medical records were misplaced 
and have not yet been located.  In this regard, the record 
reflects that the veteran has not indicated that he received 
any treatment for his psychiatric illness while on active 
duty. 

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should inform the veteran that 
his service medical records have been 
misplaced and are being reconstructed.  
He should be asked to furnish copies of 
any service medical records in his 
possession.  He should also be asked if 
he desires his appeal concerning PTSD to 
proceed in the absence of the service 
medical records?  The RO should proceed 
in accordance with the veteran's 
response.  He should also be informed 
that he may submit additional evidence 
and argument in support of his claim.  
See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

2.  The RO should contact all appropriate 
sources, to include the National 
Personnel Records Center, in order to 
locate and /or reconstruct the veteran's 
service medical records.  

If the benefit sought is not granted, following all 
appropriate procedural actions, the case should be returned 
to the Board for appellate consideration. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

